 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                     Case No. 20cr2684-CAB
11                  Plaintiff,                     ORDER ON JOINT MOTION
                                                   RESOLVING THIRD PARTY
12        v.                                       PETITION OF NORMA
                                                   MORENO AND JOHN MORENO
13   MARCOS MORENO                                 WITH RESPECT TO ONE 2016
                                                   WHITE TOYOTA COROLLA,
14                  Defendant.                     CA LICENSE NO. 7RCV147, VIN
                                                   5YFBURHE3GP430333
15
     NORMA MORENO,
16
17   JOHN MORENO,
18                  Petitioners.
19
20
21        Having reviewed the foregoing Joint Motion and good cause appearing
22 therefor,
23        IT IS HEREBY ORDERED, ADJUDGED, and DECREED:
24        The Joint Motion between the parties, Norma Moreno, John Moreno and the
25 United States of America, is approved.       As the parties have agreed, this Order
26 pertains to the following property which was forfeited by the defendant:
27        One 2016 White Toyota Corolla bearing California license plate
          No. 7RCV147, VIN: 5YFBURHE3GP430333 (“the vehicle”).
28
 1          1.       Petitioner shall pay $1,145.42 in full satisfaction of the United States’
 2 interest in the forfeited vehicle no later than within 7 calendar days of the filing of
 3 this joint motion. The payment of $1,145.42 shall be in the form of a cashier’s check
 4 made payable to the United States Customs and Border Protection. The cashier’s
 5 check shall be tendered to United States Customs and Border Protection, Office of
 6 Fines,        Penalties   &   Forfeitures,   9495    Customhouse     Plaza,   San    Diego,
 7 California 92154.
 8          2.       The United States agrees to return the forfeited vehicle to Petitioner “as
 9 is”, and as soon as the transfer can be arranged with the custodian of the vehicle, after
10 entry of the order approving the joint motion is entered and payment is made as set
11 forth above. Petitioners will be responsible for any additional storage costs for the
12 storage of the forfeited vehicle incurred by the United States if Petitioners do not pick
13 up the vehicle within 15 calendar days of the date of entry of the order approving this
14 joint motion.
15          3.       Upon entry of this Order, and receipt of the $1,145.42, the United States
16 will submit a proposed Amended Order of Forfeiture reflecting the payment made
17 and granting of the third party petition in accordance with the terms of this joint
18 motion.
19          4.       Petitioners, her/his agents, employees, or assigns, shall hold and save
20 harmless the United States of America, its agents and employees, from any and all
21 claims which might result from the seizure, forfeiture, and return of the forfeited
22 vehicle.
23          5.       Each party shall bear its own costs and expenses of this action, including
24 attorney’s fees. All costs incurred by the United States incident to the seizure,
25 custody and storage of the forfeited vehicle will be a first charge against the
26 $1,145.42 payment and any excess costs incurred by the Government shall be borne
27 by the United States except as provided in paragraph 2 above.
28 //
                                            -2-                             20cr2684
1         6.    If Petitioners fail to make a timely payment of the $1,145.42 as set forth
2 in paragraph 1 above, Petitioners agrees to entry of an ex parte order denying their
3 petition and completing forfeiture of the forfeited vehicle to the United States.
4         DATED: June 2, 2021
5
                                                 Hon. Cathy Ann Bencivengo
6                                                United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        -3-                             20cr2684
